Order reversed on the law, with $10 costs and disbursements, and motion granted, with $10 costs. Memorandum: The complaint and the bill of particulars show that there was no compliance with section 215 of the Highway Law. It is immaterial whether the action was brought under subdivision 1 or 2 of such section 215. All concur; Dowling, J., not voting. (The order denies defendants’ motion for judgment on the pleading and to dismiss plaintiff’s complaint, in 'a negligence action.) Present — Dowling, Harris, McCurn, Larkin and Love, JJ.